Case 3:18-cv-00230-DPM Document 18-1 Filed 06/14/19 Page 1 of 5




                        Exhibit A
       Case 3:18-cv-00230-DPM Document 18-1 Filed 06/14/19 Page 2 of 5



THIS PAGE IS NOT MONITORED ON A 24 HOUR BASIS. IF YOU HAVE AN
EMERGENCY PLEASE CALL 9-1-1.

POST/COMMENT REMOVAL POLICY

The Walnut Ridge Police Department’s Facebook page has changed, allowing the public
to post comments on the page. The recent change is to facilitate the exchange of
information with the public at large. To promote such exchange the department
encourages and welcomes postings and comments from the general public about issues
related to law enforcement in the Walnut Ridge area. With that said, however, the police
department reserves the right to regulate the content of, and where necessary delete
completely, any objectional entry that appears on its page. The Walnut Ridge Police
Department is responsible for monitoring all posting on its Facebook page and may take
appropriate action whenever necessary, and at its sole discretion to protect other page
visitors or otherwise harmful information and links.

To that end, the Walnut Ridge Police Department will remove as soon as feasible any
posting that involves:

      •      Advertisements of any kind.
      •      Profane language or content.
      •      Content that promotes, fosters, or perpetuates discrimination on the basis
      of race, creed, color, age, religion, gender, marital status, status with regard to
      public assistance, national origin, physical or mental disability, or sexual
      orientation.
      •      Explicit or implied sexual content.
      •      Conduct implying, promoting, or encouraging illegal activity.
      •      Information that might compromise the safety or security of the public.
      •      Any other posting that, by its nature or content, might harm public welfare.
      •      Comments/posts that are repetitive.
      •      Comments that do not pertain to the original post.




                                        HYMAN: Response to Interrogatories | 0001
Case 3:18-cv-00230-DPM Document 18-1 Filed 06/14/19 Page 3 of 5




                        Exhibit B
Case 3:18-cv-00230-DPM Document 18-1 Filed 06/14/19 Page 4 of 5




                                                                  1
Case 3:18-cv-00230-DPM Document 18-1 Filed 06/14/19 Page 5 of 5




                                                                  2
